                                                                               RECEMED

                                                                               &{AR   i 7 2021
                      UNITED STITTES DISTRTCT COUKI               CLERK, U.S. DISTRICT
                                                                                       COURT
                                       for the                           ST PAUL, MN
                            DISTzuCT OF MINNESOTA
                         CNIL CASE No: 20-cv-02395-SRN-LIB

Dennis D. Linehan
              Petitioner. Pro Se

v.
                                                             Objection to
John and Jane Does of:                                     Magistrate Judge's
     Attorney General's Offrce ;                              Report and
     Stillwater Prison Warden;                             Recommendations
     Department of Human Services;
     Department of Corrections;
  Governors' Offi.ce;
  Ramsey County Prosecutors;
Amanda B. Powers, Psy.D.
Et. Al.,
               Defendants              Honorable Magistrate Judge Leo I. Brisbois


1.     Petitioner believes that the Report and Recommendations of the above

listed civil case fited March 5, 2O2I are not based on the facts as presented by

Petitioner in his 42 U.S.C. 51983. Perhaps Petitioner could have expressed

himself in a different manner to make expressly clear that there is one and

only one claim contained in his complaint, and that is "targetingl' with intent

to harm. AII other issues that Judge Brisbois calls claims were previously

raised in Habeas Corpus and did not invalidate Petitioner's civil commitment,

so   the issues should not matter in this $1983 except to necessarily show the

lengths to which Defendants have gone to target Petitioner for harm.


                                                                   S-cnNNr=m
                                                                     MAR 1      ?   2021


                                                               u.s. DlsTRlcT   couR$I      iAUL
2.   Petitioner made clear on the fi.rst page of his Complaint that he

demanded a     jury trial and also requested assistance of an attorney                 and

received no response to either. A S1983 is not a simple piece of litigation that

a Pro Se can easily construct. This does require an attorney. Petitioner

cannot just make calls to attorney firms for help because Minnesota Sex

Offender Program O{SOP) offrcials have "blocked" all local calls, attorney

firm calls, etc. MSOP policy allows only an attorney of record that handles
patients' original civil commitment can be called.


3.   There are several individuals to be sued and the separate issues are too

complex for a Pro Se. An attorney is needed to handle that matter as well as

the Discovery procedure and arguments before a jury.


4.   Most importantly is'that Petitioner's ONLY claim is that he has been, and is

currently, maliciously "targeted' by Defendants to be confined for the rest of his life

without fourteenth amendment due process protections. AII of the "claims" pointed

out by Judge Brisbois are not Petitioner's actual claims but, are issues included in

Petitioner's Complaint and Memorandum simply to show the extent Defendants

have gone and are willing to go to attach what amounts to a life sentence upon

Petitioner, causing him great harm. Just one example of targeting presented by

Petitioner is that of Governor Carlson's whereas he is quoted,   'o   . . . he belieues there

wiU be'a whale of a good shot'at putting Linehan back in the Security Hospital", and




                                         -2-
"Ramsey County Attorney Tom Foley said last week that he expects to begin proceedings

to recommit Linehan a day or two after the bill is passed." (see Appendix "1t'' Star

Tribune August 3L, 1994).


5.   In Estelle u. Gamble, 429 US 97, 50 L Ed 2d 25I, 97 S Ct 285, A pro se
complaint . . . call only be dismissed for failure to state a claim if it appears beyond

doubt that the plaintiff   canl   proue no set of facts in support of his claim which would

entitle him to relief. However, Petitioner believes he can prove to a jury of his peers

that his "targeting' claim is valid and will entitle him to relief. I do not     see where

Judge Brisbois has proved "beyond doubt" that no set of facts             will support   the

targeting claim to entitle Petitioner to relief.


6.   To clarify the time line used by Judge Brisbois, Petitioner was targeted

for civil commitment under the Psychopathic Personality Act (P.P.) shortly

before his release from prison           in   1992, not 1995.   In L994, the Minnesota
Supreme Court vacated Petitioner's commitment, ordering his release to

parole. Under order of Governor Carlson, Petitioner was immediately
transferred back to Stillwater Prison to remain under high security by prison

guard.s   until the legislature amended the civil commitment act to include the

Sexually Dangerous Persons (SDP) Act, which was amended specifically

targeting Petitioner for a recommitment.




                                               -3-
7,   Judge Brisbois greatly softened the legislative intent of "targeting" by

writing that the legislators were merely "referencing" Petitioner, but the

special session legislation Audio Tapes and Minneapolis Star Tribune quotes

of Appedices "N' and (8" clearly show strong targeting as well as the
conspiracy to target with intent to harm with continued confinement.


8.   Judge Brisbois also writes that Petitioner's complaint references

arguments that were brought up, ruled on and denied        in an earlier Writ of
Habeas Corpus of 2003, which is not the       fact. That   2003 Habeas did not

consist of any of the current issues and certainly not the "targeting" claim.

Petitioner later fiIed a Habeas with some of the current complaints and they

were not ruled "on the merits" and DENIED as failing to state a claim and a

later Habeas was denied while still disregarding the merits of the case.      If
these issues cannot validate a release then how can one expect that should

occur in this current section 1983?


g.   To once again make clear, Petitioner is not seeking a release from his

confinement, rather, he seeks damages for the past, present and/or future

harm   d.one   to him by Defendants' targeting with no regard for statute, U.S.

Supreme Court doctrine nor constitutional violations, as well as the physical

and mental anguish associated with and caused by Defendants' targeting

Petitioner.


                                       -4-
10. Judge Brisbois cites Heck v. Humphrey several times throughout his
report, claiming that most courts agree with his decision. Two of the cases were

dismissed under Heck u. Humphrey, 5L2 U. S. 477, 114 S. Ct. 2364, 129 L. Ed. 2d

SSg (1994), which holds      that a claim challenging the ualidity of a conuictioru or

sentence under 42 U. S.    C.   19S3 "does not accrue   until the conuiction or sentence has

been   inualidated." 572 U. S., at 490. h, concluding that those two Heck dismissals

were for    failure to state a claim, the District Court followed Circuit precedent.       See


Smith u. Veterans Ad,min., 636 F.        3d 1306, 1312 (CA10 2011).       Not   atl   Courts of

Appeals accept that uiew. See, e.g., Mejia u. Harrington, 541 Fed. Appr. 709, 710

(CAf 2013). Petitioner's 1983 claim of targeting is not "challenging the ualidity of a

conuiction or sentence."


11. In Heck v. Humphrey, 512 US 477,487,129L8d2d 383, 114 S Ct 2364(1994)"                   a

judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction     or   sentence," unless     the prisoner can demonstrate that                the

conviction or sentence has previously been invalidated. But, Petitioner is not

a prisoner and cannot imply the invalidity of a conviction or sentence. Nor

can Petitioner expect his civil commitment to be invalidated.


       &.    The pragmatic considerations discussed in Heck v. Humphrey,

       512 U.S. 477 (1994), apply generally to civil suits       within the domain

       of habeas corpus, not only to those that challenge convictions. See




                                            -5-
   McDonoush     v. Smith, 139 S. Ct. 2149; 204 L. Ed. 2d 506; 2019 U.S.
   LEXIS 4180.


L2. Again, Petitioner is not challenging a conviction (sentence expired in

1996), petitioning through a Writ of Habeas Corpus nor challenging the

validity of involuntary civil commitment. He is challenging the targeting
process used to bring harm upon Petitioner. So,    it   seems reasonable   that The

decision   in Heck does not apply here to Petitioner and, it might be a
necessary move    to consider a U.S. Supreme Court ruling         because    a civil
commitment is not an adjudication from a court of Iaw whereas there is only

a hearing to determine if the elements for commitment are there. My
understanding    is that criminal law is not supposed to           apply to civil

proceedings.


13. Pursuant to the above objections, Petitioner asks this court to         change

Judge Brisbois' decision and grant Petitioner relief for his complaint. Or,

Grant Petitioner an attorney and allow Petitioner the opportunity to present

his issues and targeting claim to a jury of his peers.




                                      -6-
Pursuant to 28 U.S.C. 1746, I, Dennis D. Linehan, declare under
penalty of perjury that the foregoing is true and corcect to the best of
my hnowledge and ability.

Dated: March L5,202I

                                            1111 Hwy 73
                                            Moose Lake, MN 55767
                                            (218)351-1900 (15 sec. message)




                                     -7 -
